Citation Nr: 1300676	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  04-38 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for toxic encephalopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to July 1988.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2002 rating decision in which the RO, inter alia, denied service connection for chronic toxic encephalopathy.

In April 2003, custody of the file was transferred from the Philadelphia RO to the Pittsburgh RO, which has thereafter been the agency of original jurisdiction.

The Veteran filed a Notice of Disagreement (NOD) to the Pittsburgh RO in October 2003, and the RO issued a Statement of the Case (SOC) in November 2004.  The Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2004.

In May 2005, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC; a transcript of that hearing is of record.  

In September 2006, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After completing the requested action to the extent possible, the AMC continued to deny the claim (as reflected in the March 2008 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In July 2008, the Board denied the claim for toxic encephalopathy.  The Veteran, in turn, appealed the Board's July 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court vacated the Board's July 2008 decision and remanded that matter to the Board for further proceedings consistent with its decision.  

Pursuant to the Court's November 2010 decision, in September 2011, the Board again remanded the claim ton appeal to the RO, via the AMC, for additional development.  After completing the requested action to the extent possible, the AMC continued to deny the claim (as reflected in the June 2012 SSOC), and returned this matter to the Board for further appellate consideration.

In July 2012, the Veteran submitted additional medical treatises in support of his claims.  These medical treatises were not accompanied by a waiver of initial RO consideration of the evidence.  However, for reasons that will be discussed below, this evidence is not relevant to the matter on which the Veteran's claim turns.  Thus, while the Veteran has not waived initial RO consideration of this evidence, a remand for such consideration is unnecessary, and this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2012).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

As a final preliminary matter, the Board notes that, in the August 2012 Informal Hearing Presentation, the Veteran's representative raised the issues of whether an October 2, 1996, rating decision in which the RO assigned an effective date of April 1, 1996, for the awards of service connection for low back pain, varicose veins in the left leg, and migraine headaches contained clear and unmistakable error (CUE); entitlement to service connection for a spinal tumor; entitlement to service connection for an acquired psychiatric disorder; and entitlement to service connection for bilateral pes planus.  It does not appear that the claim of CUE or the claims for service connection have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  





FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The weight of the competent, probative evidence establishes that the Veteran does not have toxic encephalopathy or neurological disability associated with any in-service exposure to toxins, solvents and/or vaccinations.


CONCLUSION OF LAW

The criteria for service connection for toxic encephalopathy are not met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2000 pre-rating letter, the RO essentially provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection for toxic encephalopathy, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The October 2002 rating decision reflects the initial adjudication of the claim after issuance of the December 2000 letter.  A September 2006 letter reiterated the above in more detail and provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the September 2006 letter, and opportunity for the Veteran to respond, the March 2008 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, post-service private medical records, VA treatment records, reports of VA examinations, and Social Security Administration records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing as well as various written statements provided by the Veteran and by his representative and his wife, on his behalf.  The Board also finds that no further RO action on this claim, prior to appellate consideration, is needed.

The Board notes that the September 2006 remand included a request that the RO arrange for the Veteran to undergo VA examination by a board of at least two physicians and that the physicians should provide their findings and opinions in a single, collaborative report.  The Veteran was examined by two physicians; however, each physician provided his own report.  In a follow-up letter, a third physician noted that both physicians had examined the Veteran, both physicians had found that the Veteran did not have a neurological disorder, and, thus, the question of toxin exposure was moot.  The Board again remanded the claim in September 2011 for the Veteran to undergo VA examination by a board of at least two physicians and have the physicians provide their findings and opinions in a single, collaborative report.  The Board requested that, prior to the VA examination, the Veteran should submit any research articles in his possession regarding the anthrax vaccine as an explanatory factor for his symptomatology so that the VA examiners could appropriately evaluate such medical evidence.  However, the Veteran did not submit any research articles prior to his VA examination.  The Board notes that VA's duty to assist is not always a one-way street, and if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In November 2011, the Veteran was noted to have been examined by two physicians, and the physicians provided their findings in one, collaborative report.   

In light of the above, the Board finds that the RO has complied with the remand instructions, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error and affirming that the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran complains of transient profound bilateral lower extremity paralysis, mental confusion to include temporal and spatial disorientation, drowsiness, transient global amnesia, insomnia, hand tremors, and non-seizure syncope.  He attributes these reported problems to exposure to toxins, solvents, and vaccinations during his military service.

The Veteran's service treatment records document his exposure to various chemicals and vaccinations; however, these records reflect no complaints, treatment, or diagnosis of any neurological disorder, to include toxic encephalopathy, or any other problem or disorder associated with any toxin or solvent exposure and/or vaccinations.  

Post service, a November 2000 opinion by the West Virginia University (WVU) Department of Occupational Medicine lists the substances that the Veteran cited as toxins to which he was exposed in service (1980 to 1988) as follows: toluene, xylene, acetone, formalin, radioisotopes, alcohols, and hexane, and possibly halothane and benzene.  The document then lists substances to which the Veteran was exposed post-service as a laboratory technician at Johns Hopkins School of Medicine (September 1990 to September 1993) as follows: alcohol, bleach, DMSO, acrylamide, sulfuric acid, and bromides.  The document also lists substances to which the Veteran was exposed post-service as a laboratory technician at Fulton County Medical Center (November 1993 to October 2000) as follows: formalin, ethanol, xylene, methanol, 2-propanol, and acetone.  The WVU examiner stated an opinion that the Veteran's symptoms at that time were not consistent with solvent neurotoxicity.  The examiner added that a somatoform disorder would seem the most likely cause of the symptoms.

A January 2001 VA psychology consult note reflects that the Veteran's neuropsychological evaluation was within normal limits.  Diagnoses were rule out organic cognitive defect, moderate depressive reaction, and psychophysiologic syndrome.

In May 2001, a VA neurological examiner expressed an opinion that there was no evidence of a neurological impairment and that, in any event, based on the Veteran's medical records, there was no evidence of neurological impairment related to the Veteran's military service.  The examiner noted that the Veteran's neurological examinations have always been within normal limits.  However, subsequent VA clinical notes in June/July 2003 reflect an impression of chronic brain syndrome with remote solvent exposure, and also reflect an impression of toxic encephalopathy.  

A VA neurological examiner in July 2004 diagnosed neurological symptomatology as yet unexplained by evidence of any particular neurological disorder.

Given the apparently conflicting medical evidence on the question of whether the Veteran currently has any neurological disorder(s) that is/are medically related to in-service exposure to toxins, the Board remanded the matter for a medical opinion by a board of at least two neurologists.

The report of a February 2007 VA neurological examination reflects the Veteran does not have a defined neurological disease entity or disorder.  The examiner added that he was unable to formulate an opinion as to whether toxin exposure has produced any or all of the Veteran's various neurological symptoms.

An April 2007 VA neuropsychological examination report reflects only psychiatric diagnoses of conversion disorder (possibly somatization disorder), recurrent and severe major depressive disorder, and dissociative disorder not otherwise specified (dissociative trance disorder).  

In a February 2008 letter to the AMC, Dr. S. from the Martinsburg VA Medical Center (VAMC) noted that two physicians had examined the Veteran, both physicians had found that the Veteran did not have a neurological disorder, and, that, thus, the question of toxin exposure was moot.

Subsequent to these VA opinions, the Board again remanded the matter for a medical opinion by a board of at least two neurologists to resolve the question of whether the Veteran currently has any neurological disorder(s) that is/are medically related to in-service exposure to toxins.  Specifically, the Board sought to have the physicians provide their findings and opinions in a single, collaborative report.   

A November 2011 VA neuropsychological examination report indicates that the Veteran was interviewed and examined by two different physicians.  The report reflects that the Veteran only had confirmed neurological diagnoses of migraine headaches and lumbar spinal schwannoma.  The examiners explained that the Veteran's headaches were attributed to migraine headaches, which were already service-connected.  With regards to the lumbar spinal schwannoma, the examiners found that the Veteran had low back pain and radicular symptoms and weakness in the distribution of the left L3 nerve root that could be attributed to the presence of schwannoma at the left L3-4 neural foramina.  They opined that the lumbar spinal schwannoma was less likely as not related to in-service exposure to toxins or to biological agents such as Anthrax vaccination or toxin.  The rationale was that the etiology of schwannoma was usually unknown.  There were several hereditary disorders known to predispose to benign and malignant peripheral sheath tumors, but the examiners were unaware of any medical association between schwannomas and toluene exposure, halothane exposure, Anthrax vaccination, or Anthrax toxin exposure.  

Despite finding confirmed neurological diagnoses of migraine headaches and lumbar spinal schwannoma, with respect to the symptoms of episodic paralysis and frequent episodes of unresponsiveness but with maintaining conscious awareness that the Veteran was alleging in his claim for service connection, the examiners stated that these symptoms were not explained by any known neurological diagnosis and were more consistent with the April 2007 VA neuropsychological examination opinion that the Veteran had conversion disorder (possibly somatization disorder), recurrent and severe major depressive disorder, and dissociative disorder not otherwise specified (dissociative trance disorder).  

Additionally, the examiners addressed the Veteran's contention that the squalene used as adjuvant in the Anthrax vaccine in 1980-1981 caused his neurological symptoms, especially headaches and fatigue.  The examiners explained that there was no research literature which supported neurological sequelae resulting from squalene adjuvant.  Although the Veteran was asserting that it was the amount of squalene he received that was the problem because he received more than military personnel currently receive, the examiners noted that this could not be proven from the records, as the Veteran had received the vaccine at a time when there were no traceable batches for analysis.  The examiners stated that there was no toxicology which implicated sequelae in the causation of migraines of which they were aware, even after an extensive Internet search.  They further asserted that claims as to the potential toxicity of squalene had been carefully researched by the Department of Defense and Food and Drug Administration, but no association had been proven.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

Here, the Board finds that the medical opinions obtained pursuant to the Board's remands-particularly, those of the neurologists-constitute the most persuasive medical evidence on the question of whether the Veteran, in fact, currently suffers from toxic encephalopathy or other neurological disability associated with in-service exposure to toxins and solvents, and/or vaccinations, as alleged-based as they were on comprehensive examination of the Veteran and consideration of his documented medical history and assertions.  While, as noted above, VA clinical notes reflect assessments diagnoses of chronic brain syndrome with remote solvent exposure and toxic encephalopathy, these assessments are, by contrast, less probative.  No basis for the assessment was provided, to include citation to any documentary evidence in the claims file; and there is no indication that the Veteran was examined or that his claims file was reviewed.  

As such, the Board finds that the most probative medical evidence to address the question of whether the Veteran, in fact, currently has the disability for which service connection is sought, weighs against the claim.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not currently have the claimed disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the Veteran has submitted several items of evidence in support of his claim for service connection, including articles regarding squalene and Gulf War syndrome illnesses.  However, such evidence, regarding the creation of an autoimmune response when squalene was used as an adjuvant, generally, is not directly relevant to, and thus is not probative of, this Veteran's claim-particularly in the absence of a supporting medical opinion or other probative linking this evidence to the Veteran's claim.  Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998) (pertaining to medical treatise evidence).  The Board also notes that this medical treatise evidence was submitted without an accompanying waiver of RO consideration of the evidence.  However, while this medical evidence was not submitted with a waiver, the Board finds that the medical treatise evidence does not pertain to the question of whether the Veteran currently has the disability for which service connection is sought, which is the matter on which the claim turns.  As this newly submitted evidence is not directly relevant to the issue of whether there is a current claimed disability, a remand for initial RO consideration of this evidence is unnecessary.  See 38 C.F.R. § 20.1304 (2012).

Furthermore, in addition to the medical evidence, in adjudicating the claim, the Board has considered the assertions advanced by the Veteran, as well as those advanced by his wife and representative on his behalf.  However, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claim turns on the fundamental medical matter of whether the Veteran has the claimed disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not shown to possess appropriate medical training and expertise, neither the Veteran, nor his wife or representative, is competent to render a probative (i.e., persuasive) opinion on a medical matter, such as the diagnosis of a specific disability or opinion as to etiology of such a disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

In adjudicating the claim, the Board also has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application, and the Veteran's claim for service connection for toxic encephalopathy must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for toxic encephalopathy is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


